
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18



EXECUTIVE EMPLOYMENT AGREEMENT


        EMPLOYMENT AGREEMENT (the "Agreement") dated as of November 25th, 2001
(the "Effective Date"), between Providian Financial Corporation, a Delaware
corporation (the "Company"), and Joseph W. Saunders (the "Executive").

W I T N E S S E T H

        WHEREAS, the Company desires to employ the Executive as President and
Chief Executive Officer of the Company;

        WHEREAS, the Company and the Executive desire to enter into the
Agreement as to the terms of his employment by the Company;

        NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

        1.    POSITION/DUTIES.    

        (a)  During the Employment Term (as defined in Section 2 below), the
Executive shall serve as the President and Chief Executive Officer of the
Company. In this capacity the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Board of Directors of the Company (the
"Board") shall designate that are consistent with the Executive's position as
President and Chief Executive Officer of the Company. The Executive shall report
to the Board.

        (b)  During the Employment Term, the Executive shall devote
substantially all of his business time (excluding periods of vacation and sick
leave), energy and skill in the performance of his duties with the Company,
provided the foregoing will not prevent the Executive from (i) participating in
charitable, civic, educational, professional, community or industry affairs and
(ii) managing his and his family's personal investments so long as such
activities in the aggregate do not materially interfere with his duties
hereunder.

        (c)  The Board shall take such action as may be necessary to appoint or
elect the Executive as a member of the Board as of the Effective Date.
Thereafter, during the Employment Term, the Board shall nominate the Executive
for re-election as a member of the Board at the expiration of the then current
term.

        2.    EMPLOYMENT TERM.    The Executive's term of employment under this
Agreement shall be for a term commencing on the Effective Date and, unless
terminated earlier as provided in Section 7, ending on December 31, 2004 (the
"Employment Term"). The commencement of the Employment Term and all other
provisions of this Agreement shall be subject to the prior approval of the
Office of the Comptroller of the Currency and the Federal Deposit Insurance
Corporation.

        3.    BASE SALARY.    The Company agrees to pay the Executive a base
salary at an annual rate of not less than $600,000, payable in accordance with
the regular payroll practices of the Company, but not less frequently than
monthly. The Executive's Base Salary shall be subject to annual review by the
Board (or a committee thereof) and may be increased, but not decreased, from
time to time by the Board. No increase to Base Salary shall be used to offset or
otherwise reduce any obligations of the Company to the Executive hereunder of
otherwise. The base salary as determined herein from time to time shall
constitute "Base Salary" for purposes of this Agreement.

        4.    BONUS.    During the Employment Term, the Executive shall be
entitled to participate in the Company's bonus and other incentive compensation
plans and programs for the Company's senior executives at a level commensurate
with his position. The Executive shall have a guaranteed minimum

--------------------------------------------------------------------------------


bonus equal to $900,000 for the fiscal year ending December 31, 2002 and have
the opportunity to earn an annual target bonus of $900,000 (the "Target Bonus")
for each fiscal year thereafter measured against objective financial criteria to
be determined by the Board (or a committee thereof) after good faith
consultation with the Executive. The Executive shall also be entitled to a
signing bonus of $2,000,000 payable upon execution of this contract to make him
whole for certain benefits earned but forfeited in his prior employment.

        5.    EQUITY.    

        (a)    STOCK OPTIONS.    The Compensation Committee of the Board has
awarded the Executive as of the Effective Date an option (the "Option") to
purchase 750,000 shares of the Company's common stock, par value $.001 (the
"Common Stock") at an exercise price equal to the fair market value of the
Common Stock on the Effective Date as determined under the Company's 2000 Stock
Incentive Plan. Subject to accelerated vesting as set forth in this Agreement,
the Option shall vest as to one-third of the shares of Common Stock subject to
the Option on each anniversary of the Effective Date, so as to be 100% vested on
the three year anniversary thereof, conditioned upon Executive's continued
employment with the Company as of each vesting date. The Option is for a term of
ten (10) years (subject to earlier termination as provided in the Company's 2000
Stock Incentive Plan on a basis other than termination of employment). In the
case of the Executive's termination by the Company without Cause, voluntary
termination by the Executive for Good Reason, death or Disability or upon a
Change in Control (as defined in Exhibit A) (collectively, "Acceleration
Events"), the Option and any other Company stock option then held by the
Executive shall become fully vested.

        (b)    RESTRICTED STOCK.    The Compensation Committee of the Board has
awarded the Executive as of the Effective Date, 500,000 shares of the Company's
Common Stock under the Company's 2000 Stock Incentive Plan (the "Restricted
Stock"). Subject to accelerated vesting as set forth in this Agreement, the
Restricted Stock shall vest as to one-third of the Restricted Stock shares on
each anniversary of the Effective Date, so as to be 100% vested on the three
year anniversary thereof, conditioned upon Executive's continued employment with
the Company as of each vesting date. The Restricted Stock shares shall become
fully vested and the restrictions thereon shall lapse upon the occurrence of any
Acceleration Event. Executive shall be entitled to all cash dividends paid on
the Restricted Stock. The Restricted Stock shall in all respects be subject to
the terms, definitions and provisions of, the Company's 2000 Stock Incentive
Plan and the standard form of restricted stock agreement, a copy of which has
been given to the Executive, as modified by the terms of this Agreement.

        6.    EMPLOYEE BENEFITS.    

        (a)    BENEFITS PLAN.    The Executive shall be entitled to participate
in any employee benefit plan of the Company including, but not limited to,
equity, pension, thrift, profit sharing, medical coverage, education, or other
retirement or welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives at a level
commensurate with his positions.

        (b)    VACATIONS.    The Executive shall be entitled to an annual paid
vacation in accordance with the Company's policy applicable to senior
executives.

        (c)    PERQUISITES.    The Company shall provide to the Executive, at
the Company's cost, all perquisites to which other senior executives of the
Company are generally entitled to receive.

        (d)    BUSINESS EXPENSES.    Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company's expense reimbursement policy for all reasonable and necessary business
expenses incurred in connection with the performance of his duties hereunder.

2

--------------------------------------------------------------------------------


        (e)    RELOCATION.    The Company shall reimburse the Executive on an
after-tax basis for the costs of his relocation to the San Francisco area. In
addition, the Company shall provide the Executive with appropriate
accommodations in the San Francisco area for up to 12 months and shall make the
Executive whole for any imputed income realized as a result thereof. The Company
shall reimburse the Executive on an after-tax basis for the cost of first-class
travel between San Francisco and Philadelphia for him and his family. The
Company shall make the Executive whole on an after-tax basis on the sale of his
house in Philadelphia to the extent the sales price is less than $1,500,000.

        7.    TERMINATION.    The Executive's employment and the Employment Term
shall terminate on the first of the following to occur:

        (a)    DISABILITY.    Upon thirty (30) days written notice by the
Company to the Executive of termination due to Disability. For purposes of this
Agreement, "Disability" shall be defined as the inability of the Executive to
perform his material duties hereunder due to a physical or mental injury,
infirmity of incapacity for 180 consecutive days or an aggregate period of more
than 210 days in any twelve (12) consecutive month period. The existence or
nonexistence of a Disability shall be determined by a physician agreed in good
faith to by the Executive and the Company.

        (b)    DEATH.    Automatically on the date of death of the Executive.

        (c)    CAUSE.    Immediately upon written notice by the Company to the
Executive of a termination for Cause provided, such notice is given within
ninety (90) days of the discovery of the Cause event by the Chairman of the
Audit Committee of the Board or Chairman of the Compensation Committee of the
Board. "Cause" shall mean (i) the willful misconduct of the Executive with
regard to the Company that is materially injurious to the Company provided,
however, that no act or failure to act on the Executive's part shall be
considered "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Company; (ii) the conviction of the Executive of (or the
pleading by the Executive of nolo contendere to) any felony (other than traffic
related offenses or as a result of vicarious liability); or (iii) continued
failure by the Executive to perform his duties after notice has been given to
him by the Board of such failure.

        Notwithstanding the foregoing, the Executive shall not be deemed to have
been terminated for Cause without (i) advance written notice provided to the
Executive not less than fourteen (14) days prior to the date of termination
setting forth the Company's intention to consider terminating the Executive
including a statement of the date of termination and the specific detailed basis
for such consideration for Cause; (ii) an opportunity of the Executive, together
with his counsel, to be heard before the Board during the fourteen (14) day
period ending on the date of termination; (iii) a duly adopted resolution of the
Board stating that in accordance with the provisions of the next to the last
sentence of this Section 7(c), that the actions of the Executive constituted
Cause and the basis thereof; and (iv) a written determination provided by the
Board setting forth the acts and omissions that form the basis of such
termination of employment. Any determination by the Board hereunder shall be
made by the affirmative vote of at least a two-thirds majority of the members of
the Board (other than the Executive). Any purported termination of employment of
the Executive by the Company which does not meet each and every substantive and
procedural requirement of this Section 7 shall be treated for all purposes under
this Agreement as a termination of employment without Cause.

        (d)    WITHOUT CAUSE.    Upon written notice by the Company to the
Executive of an involuntary termination without Cause, other than for death or
Disability.

        (e)    GOOD REASON.    Upon written notice by the Executive to the
Company of a termination for Good Reason. "Good Reason" shall mean, without the
express written consent of the Executive, the occurrence of any of the following
events unless such events are fully corrected in all material respects by the
Company within thirty (30) days following written notification by the Executive
to the

3

--------------------------------------------------------------------------------


Company that he intends to terminate his employment hereunder for one of the
reasons set forth below;

          (i)  any reduction or diminution (except temporarily during any period
of Disability) in the Executive's titles or positions, or a material reduction
or diminution in the Executive's authorities, duties or responsibilities or
reporting requirements with the Company including but not limited to a failure
to elect the Executive to the Board or removal of the Executive from the Board;

        (ii)  a material breach by the Company of any provisions of this
Agreement, including, but not limited to, any reduction in any part of the
Executive's compensation (including Base Salary and bonus) or benefits or any
failure to timely pay any part of Executive's compensation (including Base
Salary and bonus) or to provide the benefits contemplated herein;

        (iii)  the occurrence of a Change in Control (as defined in Exhibit A);
or

        (iv)  the failure of the Company to obtain and deliver to the Executive
a satisfactory written agreement from any successor to the Company to assume and
agree to perform this Agreement.

        (f)    WITHOUT GOOD REASON.    Upon written notice by the Executive to
the Company of the Executive's voluntary termination of employment without Good
Reason (which the Company may, in its sole discretion, make effective earlier
than any notice date).

        8.    CONSEQUENCES OF TERMINATION.    

        (a)    DISABILITY.    Upon such termination, the Company shall pay or
provide the Executive (i) any unpaid Base Salary through the date of termination
and any accrued vacation; (ii) any unpaid bonus accrued with respect to the
fiscal year ending on or preceding the date of termination; (iii) reimbursement
for any unreimbursed expenses incurred through the date of termination; (iv) a
pro-rata portion of the Executive's bonus for the fiscal year in which the
Executive's termination occurs (determined by multiplying such amount by a
fraction, the numerator of which is the number of days during the fiscal year of
termination that the Executive is employed by the Company and the denominator of
which is 365); and (v) all other payments, benefits or fringe benefits to which
the Executive may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant
(collectively,"Accrued Benefits").

        (b)    DEATH.    In the event the Employment Term ends on account of the
Executive's death, the Executive's estate shall be entitled to any Accrued
Benefits.

        (c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON.    If the
Executive's employment should be terminated (x) by the Company for Cause or (y)
by the Executive without Good Reason or (z) upon expiration of the Term, the
Company shall pay to the Executive any Accrued Benefits (other than amounts
described in Section 8(a)(iv)).

        (d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.    If the
Executive's employment should be terminated (x) by the Company other than for
Cause, or (y) by the Executive for Good Reason, the Company shall pay or provide
the Executive with (i) Accrued Benefits; and (ii) shall pay to the Executive a
lump sum in cash within 30 days of date of termination in an amount equal to the
product of (A) three, and (B) the sum of (1) the Base Salary in effect
immediately prior to termination and (2) the Target Bonus.

        9.    EXCISE TAX.    In the event that the Executive becomes entitled to
payments and/or benefits which would constitute "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit B shall
apply.

        10.    NO ASSIGNMENTS.    (a) This Agreement is personal to each of the
parties hereto. No party may assign or delegate any rights or obligations
hereunder without first obtaining the written consent of the other party hereto.

4

--------------------------------------------------------------------------------

        (b)  At the request of the Executive, the Company shall use its best
efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. As used in this
Agreement,"Company" shall mean the Company and any successor to its business
and/or assets, which assumes and agrees to perform this Agreement by operation
of law, or otherwise.

        (c)  This Agreement shall inure to the benefit of and be enforceable by
the Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to him hereunder
had he continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to his devisee,
legatee or other designee or, if there is no such designee, to his estate.

        11.    NOTICE.    For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given (i) on the date of delivery if delivered
by hand, (ii) on the date of transmission, if delivered by confirmed facsimile,
(iii) on the first business day following the date of deposit if delivered by
guaranteed overnight delivery service, or (iv) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown on the records of the Company

With a copy to:

If to the Company:

________________________________________________

________________________________________________

________________________________________________
Attention: Corporate Secretary
Facsimile: ________________________

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

        12.    (a)    CONFIDENTIALITY.    The Executive acknowledges that in his
employment hereunder he will occupy a position of trust and confidence. The
Executive shall not, except as in good faith deemed necessary or desirable by
the Executive to perform his duties hereunder, to defend his own rights or as
required by applicable law or legal process, without limitation in time or until
such information shall have become public or known in the Company's industry
other than by the Executive's unauthorized disclosure, disclose to others or
use, whether directly or indirectly, any Confidential Information regarding the
Company. "Confidential Information" shall mean information about the Company,
its subsidiaries and affiliates, and their respective clients and customers that
is not disclosed by the Company and that was learned by the Executive in the
course of his employment by the Company, including (without limitation) any
proprietary knowledge, trade secrets, data, formulae, information and client and
customer lists and all papers, resumes, and records (including computer records)
of the documents containing such Confidential Information.

        (b)    NON-SOLICITATION OF EMPLOYEES; NON-COMPETE.    The Executive
recognizes that he possesses and will possess confidential information about
other employees of the Company relating

5

--------------------------------------------------------------------------------


to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with customers of the Company. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company in
developing its business and in securing and retaining customers, and has been
and will be acquired by him because of his business position with the Company.
The Executive agrees that, during the period that the Executive is employed by
the Company hereunder and for the one-year period thereafter (the "Restricted
Period"), he will not, directly or indirectly, solicit or recruit any employee
of the Company for the purpose of being employed by him or by any competitor of
the Company on whose behalf he is acting as an agent, representative or
employee. The Executive also agrees that during the Restricted Period, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company, provide employment, directorship, consultative or other services
to any business, individual, partner, firm, corporation, or other entity engaged
in the credit card business.

        (c)    EQUITABLE RELIEF AND OTHER REMEDIES.    The Executive
acknowledges and agrees that the Company's remedies at law for a breach or
threatened breach of any of the provisions of this Section would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.

        (d)    REFORMATION.    If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 12 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.

        (e)    SURVIVAL OF PROVISIONS.    The obligations contained in this
Section 12 shall survive in accordance with their terms the termination or
expiration of the Executive's employment with the Company and shall be fully
enforceable thereafter.

        13.    ATTORNEY'S FEES.    (a)    In the event of any dispute arising
out of or under this Agreement or the Executive's employment with the Company,
the Company shall, upon presentment of appropriate documentation, promptly, at
the Executive's election, pay or reimburse the Executive for all reasonable
legal and other professional fees, costs of arbitration and other expenses
incurred in connection therewith by the Executive; provided however, that the
Executive shall reimburse the Company to the extent that it is determined by a
non-appealable, final order by a court or arbitrator of competent jurisdiction
that the Executive's claim was, in a material manner, commenced in bad faith.

        (b)  The Company shall promptly pay the Executive's reasonable costs of
investigating employment with the Company and entering into this Agreement,
including the reasonable fees and expenses of his counsel.

        14.    SECTION HEADINGS.    The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement.

        15.    SEVERABILITY.    The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

        16.    COUNTERPARTS.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instruments.

6

--------------------------------------------------------------------------------


        17.    ARBITRATION.    Any dispute or controversy arising under or in
connection with this Agreement, other than injunctive relief under Section 12(d)
hereof, shall be settled exclusively by arbitration, conducted before a single
arbitrator in San Francisco, California (applying Delaware law) in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then in effect. The decision of the arbitrator
will be final and binding upon the parties hereto. Judgment may be entered on
the arbitrator's award in any court having jurisdiction.

        18.    MISCELLANEOUS.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver or similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware without regard to its conflicts of law
principles.

        19.    FULL SETTLEMENT.    Except as set forth in this Agreement, the
Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including without limitation, set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obliged to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment thereunder be reduced by any compensation earned by the
Executive as a result of employment by another employer.

        20.    REPRESENTATIONS.    (a)    The Company represents and warrants
that it has obtained any and all governmental approvals or concurrences
necessary to enter into this Agreement and to perform its obligations under this
Agreement, including the obligation to pay or provide compensation, benefits or
severance, and that there is no legal or other impediment or limitation (other
than requirements set forth herein) to the Company's performance of its
obligations.

        (b)  The Executive represents and warrants to the Company that he has
the legal right to enter into this Agreement and to perform all of the
obligations on his part to be performed hereunder in accordance with its terms
and that he is not a party to any agreement or understanding, written or oral,
which could prevent him from entering into this Agreement or performing all of
his obligations hereunder.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    PROVIDIAN FINANCIAL CORPORATION
 
 
By:
 
          /s/ J. David Grissom

--------------------------------------------------------------------------------


 
 
Title:
 
          Chairman

--------------------------------------------------------------------------------


 
 
JOSEPH W. SAUNDERS
 
 
/s/ JOSEPH W. SAUNDERS

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------


EXHIBIT A

Change in Control Definition


        For the purpose of this Agreement, a "Change in Control" shall have the
meaning ascribed to such term in Section 2(e) of the Company's 2000 Stock
Incentive Plan, except that "50%" shall be substituted for "60%" in
Section 2(e)(i) thereof.

8

--------------------------------------------------------------------------------


EXHIBIT B

Gross-Up Provisions.


        (a)  Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that the Executive shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
"nature of compensation" (whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement with the Company or any affiliate, any
person whose actions result in a change of ownership or effective control of the
Company covered by Section 280G(b)(2) of the Code or any person affiliated with
the Company or such person) as a result of such change in ownership or effective
control of the Company, (a "Payment") would be subject to the excise tax imposed
by Section 4999 of the code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

        (b)  Subject to the provisions of paragraph (c), all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm (the "Accounting Firm") which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. The Accounting Firm shall
be jointly selected by the Company and the Executive and shall not, during the
two years preceding the date of its selection, have acted in any way on behalf
of the Company or its affiliated companies. If the Company and the Executive
cannot agree on the firm to serve as the Accounting Firm, then the Company and
the Executive shall each select a nationally recognized accounting firm and
those two firms shall jointly select a nationally recognized accounting firm to
serve as the Accounting Firm. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Exhibit B, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm's determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive's applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made ("Underpayment"), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
paragraph (c) hereof and the Executive thereafter is required to make a payment
of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.

        (c)  The Executive shall notify the company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of a Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which he or she gives such notice to the

9

--------------------------------------------------------------------------------


Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

        (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order effectively to
contest such claim, and

        (iv)  permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this paragraph (c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided the Executive shall not be
required by the Company to agree to any extension of the statute of limitations
relating to the payment of taxes for the taxable year of the Executive with
respect to which such contested amount is claimed to be due unless such
extension is limited solely to such contested amount. Furthermore, the Company's
control of the contest shall be limited to issues with respect to which a
Gross-Up Payment would be payable hereunder and the Executive shall be entitled
to settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

        (d)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to paragraph (c) hereof, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company's complying with the requirements of paragraph (c) hereof) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph (c) hereof,
a determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

        (e)  If, pursuant to regulations issued under Section 280G or 4999 of
the Code, the Company and the Executive were required to make a preliminary
determination of the amount of an excess parachute payment (as contemplated by
Q/A of the proposed regulations under Section 280G of the Code as issued on
May 4, 1989) and thereafter a redetermination of the Excise Tax is required
under the

10

--------------------------------------------------------------------------------


applicable regulations, the parties shall request the Accounting Firm to make
such redetermination. If as a result of such redetermination an additional
Gross-Up Payment is required, the amount thereof shall be paid by the Company to
the Executive within five days of the receipt of the Accounting Firm's
determination. If the redetermination of the Excise Tax results in a reduction
of the Excise Tax, the Executive shall take such steps as the Company may
reasonably direct in order to obtain a refund of the excess Excise Tax paid. If
the Company determines that any suit or proceeding is necessary or advisable in
order to obtain such refund, the provisions of paragraph (c) hereof relating to
the contesting of a claim shall apply to the claim for such refund, including,
without limitation, the provisions concerning legal representation, cooperation
by the Executive, participation by the Company in the proceedings and
indemnification by the Company. Upon receipt of any such refund, the Executive
shall promptly pay the amount of such refund to the Company. If the amount of
the income taxes otherwise payable by the Executive in respect of the year in
which the Executive makes such payment to the Company is reduced as a result of
such payment, the Executive shall, no later than the filing of his income tax
return in respect of such year, pay the amount of such tax benefit to the
Company. In the event there is a subsequent redetermination of the Executive's
income taxes resulting in a reduction of such tax benefit, the Company shall,
promptly after receipt of notice of such reduction, pay to the Executive the
amount of such reduction. If the Company objects to the calculation or
recalculation of the tax benefit, as described in the preceding two sentences,
the Accounting Firm shall make the final determination of the appropriate
amount. The Executive shall not be obligated to pay to the Company the amount of
any further tax benefits that may be realized by him or her as a result of
paying to the Company the amount of the initial tax benefit.

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



EXECUTIVE EMPLOYMENT AGREEMENT
EXHIBIT A Change in Control Definition
EXHIBIT B Gross-Up Provisions.
